If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                          COURT OF APPEALS



COLLEEN AINE SHEA,                                                UNPUBLISHED
                                                                  January 2, 2020
              Plaintiff-Appellee,

v                                                                 No. 349556
                                                                  Livingston Circuit Court
                                                                  Family Division
WILLIAM MICHAEL SHEA,                                             LC No. 14-049279-DM

              Defendant-Appellant.


Before: LETICA, P.J., and GADOLA and CAMERON, JJ.

PER CURIAM.

       Defendant William Michael Shea appeals the trial court’s June 6, 2019 order denying his
motion to modify custody, parenting time, and child support. We affirm.

                                      I. BACKGROUND

       Defendant and plaintiff Colleen Aine Shea divorced in August 2015. The parties were
granted joint physical and legal custody of their three minor children. Defendant was granted
parenting time every other Thursday after school until 6:00 p.m. on Sunday. Defendant was also
granted Thursday dinners with the children before plaintiff’s weekends and Monday dinners
following plaintiff’s weekends. The parties were granted alternating weeks during summer
vacation.

        In March 2019, defendant filed a motion to modify custody, parenting time, and child
support. In relevant part, defendant alleged that his work schedule had changed in that he now
travelled to Chicago “one or two days every other week” instead of “at least two days every
week.” Defendant requested “equal parenting time, to be exercised on a ‘week-on, week-off’
basis.”

       A referee found that defendant’s request for equal parenting time would alter the
children’s established custodial environment and therefore, it was actually a request to change
custody. Consequently, the referee applied the framework of Vodvarka v Grasmeyer, 259 Mich
App 499; 675 NW2d 847 (2003). In relevant part, the referee determined that “[defendant’s]


                                              -1-
new position is simply a normal life change,” and the referee recommended that defendant’s
motion be denied. Defendant objected to the referee’s recommendation, arguing in part that the
referee erroneously relied on Vodvarka. Following oral argument, the trial court adopted the
referee’s recommendation. This appeal followed.

                                         II. ANALYSIS

       On appeal, defendant argues that the trial court erred by finding that his request for
additional parenting time would alter the children’s established custodial environment and by
determining that defendant failed to show a proper cause or change in circumstances to justify
modification of the child custody determination.1 We disagree.

                                 A. STANDARD OF REVIEW

        “All custody orders must be affirmed on appeal unless the [trial] court’s findings were
against the great weight of the evidence, the [trial] court committed a palpable abuse of
discretion, or the [trial] court made a clear legal error on a major issue.” Lieberman v Orr, 319
Mich. App. 68, 76-77; 900 NW2d 130 (2017), citing MCL 722.28. The same standards of review
apply to orders concerning parenting time. Shade v Wright, 291 Mich. App. 17, 20-21; 805
NW2d 1 (2010). A finding is against the great weight of the evidence when “the evidence
clearly preponderates in the opposite direction.” Lieberman, 319 Mich. App. at 77, quoting
Corporan v Henton, 282 Mich. App. 599, 605; 766 NW2d 903 (2009). In a child custody
determination, a palpable abuse of discretion occurs when a trial court’s decision “is so palpably
and grossly violative of fact and logic that it evidences a perversity of will or the exercise of
passion or bias.” Rains v Rains, 301 Mich. App. 313, 324; 836 NW2d 709 (2013) (quotation
marks and citations omitted). “A trial court commits clear legal error when it incorrectly
chooses, interprets, or applies the law.” Lieberman, 319 Mich. App. at 77, quoting Corporan, 282
Mich. App. at 605.

                      B. ESTABLISHED CUSTODIAL ENVIRONMENT

       Defendant argues that the trial court erred in finding that his request for equal parenting
time would alter the children’s established custodial environment.

        “The Child Custody Act authorizes a trial court to award custody and parenting time
arising out of a child custody dispute and imposes a gatekeeping function on the trial court to
ensure the child’s stability. . . .” Lieberman, 319 Mich. App. at 78, citing MCL 722.27. A trial
court may modify or amend its previous judgments or orders, including those addressing custody
or parenting time issues, “for proper cause shown or because of change of circumstances. . . .”
MCL 722.27(1)(c). The standards for this threshold showing differ depending on whether the



1
  “The term “ ‘[c]hild custody determination’ means a judgment, decree, or other court order
providing for legal custody, physical custody, or parenting time with respect to a child.” Shade v
Wright, 291 Mich. App. 17, 22; 805 NW2d 1 (2010), quoting MCL 722.1102(c).


                                               -2-
moving party seeks to change custody or to modify parenting time. Lieberman, 319 Mich. App. at
81. More specifically:

       Vodvarka addresses the requisite standards for showing proper cause or a change
       of circumstances relative to requests to modify child custody. Shade addresses
       the requisite standards for showing proper cause or a change in circumstances
       relative to requests to modify parenting time. Notably, when a proposed change
       of circumstances will affect a child’s established custodial environment, the
       applicable legal framework for analyzing the matter is that set forth in Vodvarka.
       [Id. (citations omitted).]

        In determining whether a proposed change to parenting time would alter an established
custodial environment, an important consideration is to what extent the proposed change will
decrease a parent’s time with the child. Lieberman, 319 Mich. App. at 89-90. “Whereas minor
modifications that leave a party’s parenting time essentially intact do not change a child’s
established custodial environment, significant changes do.” Id. (citations omitted). In other
words, “a substantial modification of parenting time” that significantly reduces the amount of
time that a parent with an established custodial environment spends with a child would alter the
established custodial environment, and such a proposed change must be considered under
Vodvarka. Id. at 89-91.

       In this case, defendant argues that the trial court erred in finding that his request for equal
parenting time would change the children’s established custodial environment because he is
already a joint physical custodian with equal parenting time during summer vacation. Therefore,
defendant argues, he is not requesting a change in custody, which would be analyzed under the
Vodvarka standard, but “merely . . . to change the ‘duration or frequency’ of parenting time,”
which he claims should be analyzed under Shade. We disagree.

        In the judgment of divorce, defendant was granted parenting time every other Thursday
after school until 6:00 p.m. on Sunday. Defendant was also granted Thursday dinners before
plaintiff’s weekends and Monday dinners following plaintiff’s weekends. The parties were
granted alternating weeks during summer vacation. Defendant acknowledges in his brief on
appeal that plaintiff has an established custodial environment.2 In defendant’s motion to modify
custody, parenting time, and child support, defendant sought a 50/50 split of parenting time
under which each parent would have parenting time seven nights per two-week period. This is
not a “minor modification[]” that leaves plaintiff’s parenting time “essentially intact,”
Lieberman, 319 Mich. App. at 89-90, or “very close to the same number of parenting time days”
that she enjoyed under the judgment of divorce, Shade, 291 Mich. App. at 27 n 3. Instead,


2
  Defendant also argues on appeal that he “maintains an established custodial environment with
the minor children.” But defendant’s nominal status as a joint physical custodian “is irrelevant to
the factual question of whether and with whom, a child has an established custodial
environment.” Lieberman, 319 Mich. App. at 92. Defendant’s characterization of his motion as a
mere request to modify parenting time is equally irrelevant. See id. at 85-86 (“[P]laintiff was
proposing a change in custody, regardless of the label he gave his motion.”).


                                                 -3-
defendant advocates for a significant increase in his number of overnight visits and a
corresponding significant reduction in plaintiff’s overnight visits. This significant change to
plaintiff’s parenting time would alter the children’s established custodial environment with
plaintiff. See Rains, 301 Mich. App. at 323-324 (indicating that even when parents have joint
physical custody and have established a “joint custodial environment,” a change that would
“substantially reduce the time a parent spends with a child . . . would potentially cause a [change]
in the established custodial environment”). Cf. Shade, 291 Mich. App. at 25-28 (stating that a
change in parenting time did not affect the established custodial environment because it left the
parties with the same number of parenting time days).

        Therefore, the trial court did not make findings against the great weight of the evidence
or commit clear legal error in determining that defendant had requested “a substantial
modification of parenting time [that] would alter the established custodial environment. . . .”
Lieberman, 319 Mich. App. at 89. Consequently, the trial court did not err in determining that
defendant was required to show proper cause or a change of circumstances to modify the custody
order under the stricter Vodvarka standard rather than the more lenient Shade standard. See id. at
81, citing Shade, 291 Mich. App. at 28-30; Vodvarka, 259 Mich. App. at 509-514.

                  C. PROPER CAUSE OR CHANGE OF CIRCUMSTANCES

       Defendant argues that, even if Vodvarka governs this case, the trial court erred in
determining that his reduced work-travel schedule was a normal life change. We disagree.

         “To establish a change of circumstances sufficient for a court to consider modifying a
custody order, the movant must prove by a preponderance of the evidence that ‘since the entry of
the last custody order, the conditions surrounding custody of the child, which have or could have
a significant effect on the child’s well-being, have materially changed.’ ” Lieberman, 319 Mich
App at 81-82, quoting Vodvarka, 259 Mich. App. at 512-513. “[T]he evidence must demonstrate
something more than the normal life changes (both good and bad) that occur during the life of a
child, and there must be at least some evidence that the material changes have had or will almost
certainly have an effect on the child.” Id. at 513-514. As noted in Vodvarka

       where the party seeking to change custody has not carried the initial burden of
       establishing either proper cause or a change of circumstances, the trial court is not
       authorized by statute to revisit an otherwise valid prior custody decision and
       engage in a reconsideration of the statutory best interest factors. [Id. at 508-509
       (emphasis omitted).]

        To meet his threshold burden, defendant points to the reduction in his travel to Chicago
from eight times per month to four times per month. We conclude that, under the Vodvarka
framework, defendant has failed to show proper cause or a change in circumstances that would
allow the trial court to revisit custody. As noted by the trial court, “job opportunities or job
schedules move up and down” and that such changes amount to “a normal life change that
happens in everybody’s life as we move through our careers.” Additionally, there is no evidence
to suggest that plaintiff lacks time to spend with the children during school weeks. Because
there is no record evidence of deficiency in parental attention for which increased time with
defendant would compensate, defendant’s argument that altering the present custody

                                                -4-
arrangement would have a significant positive effect on the children fails. Simply put, nothing
has significantly changed since the parties divorced and agreed that plaintiff would be the
children’s primary custodian during the school year. Because defendant failed to demonstrate
any proper cause or change in circumstances, the trial court was precluded from holding a
custody hearing to consider the children’s best interests, id. at 508-509; Corporan, 282 Mich
App at 603-604. See also MCR 3.210(C)(8). Therefore, the trial court did not abuse its
discretion in denying defendant’s motion. See Corporan, 282 Mich. App. at 603-604 n 2.

       Affirmed.



                                                          /s/ Anica Letica
                                                          /s/ Michael F. Gadola
                                                          /s/ Thomas C. Cameron




                                              -5-